Citation Nr: 0620968	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  00-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a chronic 
respiratory disability, to include sinusitis and rhinitis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

On review of all evidence of record, the Board has 
recharacterized the veteran's service connection claim for 
sinusitis as reflected on the title page of this decision, 
and also finds that further development is necessary prior to 
deciding that issue.  Thus, the issue of entitlement to 
service connection for a chronic respiratory disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Service medical records show treatment for acute and 
transitory lumbar strain that resolved with treatment.  A 
chronic low back disability, to include degenerative joint 
disease and degenerative disc disease of the lumbar spine, is 
not shown to have been present during the veteran's military 
service or until many years thereafter, and is not shown to 
be related to any incident of such service. 

CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in September 2003 and July 2004 letters.  
Collectively, these letters informed the veteran to submit 
any pertinent evidence she has in his possession, informed 
her of the evidence required to substantiate the claim being 
decided herein, the information required from her to enable 
VA to obtain evidence on her behalf, the assistance that VA 
would provide to obtain evidence on her behalf, and that she 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records and post-service medical records from 
the VA Medical Centers in Prescott and Phoenix.  It appears 
that all obtainable evidence identified by the veteran 
relative to her service connection claim for a low back 
disability has been obtained and associated with the claims 
folder, and that neither she or her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to her service connection 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claim for a low back disability, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).



Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Analysis

The veteran asserts that she is entitled to service 
connection for a low back disability.  She states that she 
initially developed low back pain during service and that it 
continued throughout her military service.  She also contends 
that there has been a continuity of low back symptomatology 
since her discharge from service. 

VA medical evidence confirms a diagnosis of a back 
disability, thereby satisfying the first element of the 
veteran's service connection claim.  There is x-ray evidence 
showing degenerative joint disease and degenerative disc 
disease of the lumbar spine.  

However, there is no competent evidence of a chronic low back 
disability at any time during service.  The Board 
acknowledges that during service, the veteran was seen for 
complaints of low back pain, and in August 1983, she was 
diagnosed with an episode of acute lumbar strain that 
apparently resolved with treatment.  While chronic low back 
pain was noted on her May 1992 separation examination report, 
service medical records fail to show any back pathology to 
account for the veteran's low back complaints.  

There is also no evidence of arthritis of the lumbar spine 
within the one-year period immediately following service.  
Although the veteran complained of low back pain as early as 
September 1992, the first objective evidence of low back 
arthritis was dated in April 1995.  Thus, the low back 
arthritis first demonstrated in January 1995, approximately 
two years post-service, may not be presumed to have been 
incurred in service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

There is also no objective evidence reflecting that the 
veteran's current low back disability is related to her 
period of military service.  In fact, an April 2005 VA 
examiner opined that it is less likely than not that the 
veteran's low back disability had its onset in service.  The 
examiner noted that the veteran's service medical records 
only show the August 1983 episode of a lumbar strain, and 
then note low back pain upon separation from service.  The 
remaining service medical records are negative for low back 
complaints or problems until low back pain was noted on the 
separation examination report.  The examiner explained that 
the veteran's in-service acute back strain would not develop 
into the low back problems that she is currently 
experiencing.  The April 2005 VA opinion has not been 
rebutted by any other objective evidence of record.  

The Board recognizes the veteran's opinion to the effect that 
her low back disability is related to military service, 
however, her opinion is without probative value because the 
evidence does not show that she possesses the medical 
expertise necessary to diagnose or determine the etiology of 
a medical disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, there is no evidence of a chronic back disability in 
service and no competent evidence linking the veteran's 
current low back disability to service.  The preponderance of 
the evidence is against her service connection claim for a 
low back disability.  

As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
service connection claim for a low back disability that would 
give rise to a reasonable doubt in favor of the appellant; 
the benefit-of-the-doubt rule is not applicable, and the 
appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

The veteran asserts that she is entitled to service 
connection for a chronic respiratory disability.  As 
discussed above, the Board finds that further development is 
necessary.

Pursuant to the Board's July 2004 remand, an examiner was 
asked to comment on the etiology of any currently diagnosed 
sinusitis.  On VA examinations conducted in February 2005 and 
April 2005, there was no evidence showing that the veteran 
had sinusitis.  On April 2005 VA examination, the veteran 
reported ongoing episodes of nasal congestion, a "drippy" 
nose, and a itchy throat since her separation from service.  
The April 2005 examiner indicated that the symptoms which the 
veteran described are not indicative of sinusitis, but rather 
of vasomotor rhinitis with some possible allergic rhinitis.  

As discussed in the prior remand, the veteran was treated 
during service for upper respiratory infections on multiple 
occasions, and the veteran's history of upper respiratory 
infections was noted on her May 1992 separation examination 
report.  Post-service medical records dated in September 1996 
from the Phoenix VA Medical Center show a diagnosis of nasal 
polyps with allergic rhinitis.  

Given the in-service treatment for upper respiratory 
infections and the current diagnosis of rhinitis, the Board 
finds that it is necessary to obtain a VA medical opinion in 
order to ascertain whether the veteran's rhinitis is related 
to service.  The April 2005 examiner did not discuss the 
etiology of the veteran's rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the examiner who conducted the April 
2005 nasal examination.  The examiner 
should review the claims folder and 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the veteran's rhinitis had its onset 
during or is otherwise related to service.  
The examiner should reconcile any findings 
with the veteran's May 1992 separation 
examination report.  

2.  Upon completion of the above- 
requested development, the RO should re-
adjudicate the veteran's service 
connection claim for a chronic respiratory 
disability, to include sinusitis and 
rhinitis.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is so notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


